 
Exhibit 10(p)



Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[***]”.

[ex10p.jpg]
 
Mr. Leslie Moonves
c/o CBS Corporation
51 West 52nd Street
New York, NY 10019
 
Dear Mr. Moonves:
December 11, 2014



This letter agreement amends and restates the letter agreement between you
(hereinafter referred to as the “Executive”) and CBS Corporation (hereinafter
referred to as “CBS” or “Employer”) dated May 2, 2012, including Schedule A
thereto, and serves to supplement certain provisions of Executive’s employment
agreement with CBS dated December 11, 2014 (as such agreement may be amended
from time to time, the “Employment Agreement”).  Capitalized terms used in this
letter agreement without definition have the meanings assigned to them in the
Employment Agreement. 


Following the end of the Original Employment Term or, if earlier, upon
termination of Executive’s employment without Cause or with Good Reason,
paragraph 12(a) of the Employment Agreement provides that Executive’s employment
with CBS will automatically continue, unless Executive notifies CBS in writing
to the contrary, as an Advisor for up to an additional five years. Although a
minimum level of advisory services is required during the Advisor Period,
Executive is not required to provide services as a Producer unless and until
Executive provides CBS with the Producer Notice referenced in paragraph 12(c) of
the Employment Agreement.


Subject to Executive providing the Producer Notice, the terms set forth on
Exhibit A attached hereto shall, effective as of the date on which the Advisor
Period commences (the “Commencement Date”), constitute the material terms of a
binding production agreement between Executive and CBS if the parties do not
reach an agreement on the terms of a binding, long-form production agreement
within sixty (60) days following the Commencement Date, as set forth in
paragraph 12(c) of the Employment Agreement.


To acknowledge your agreement to the foregoing, please sign, date and return
this letter to me.
 
Very truly yours,
 
 
 
CBS CORPORATION
 
 
 
By:
 /s/ Anthony G. Ambrosio
 
 
Anthony G. Ambrosio
 Accepted and Agreed:
 
Senior Executive Vice President,
 
 
Chief Administrative Officer and
 
 
Chief Human Resources Officer
/s/ Leslie Moonves
 
 Leslie Moonves
 


Dated:
  
12/11/2014
 




--------------------------------------------------------------------------------






EXHIBIT A


Short-Form Production Agreement




A. GENERAL PRODUCTION COMPANY TERMS:


1. Term: Four years guaranteed, starting from the Commencement Date. During the
60-day period ending on the second anniversary of the Commencement Date,
Executive shall have the option to notify Employer in writing that the Term
shall be extended for an additional two-year period beyond the initial four-year
term.


2. Overhead:  Employer to reimburse up to $4,000,000 per year for reasonably
approved actual, direct, out of pocket expenses for Executive’s film, television
and digital media overhead for each year of the Term, with 5% annual cumulative
increases. Executive will make a one-time election whether or not offices will
be on or off the lot. Employer’s obligation to provide Executive with an office
and personal secretary under paragraph 12(e) of the Employment Agreement will be
Employer’s exclusive obligation to fund an office and personal secretary for
Executive (i.e., the overhead provided under this Section A.2 will not be used
to reimburse expenses for additional office space or secretarial support for
Executive’s use).


3. Discretionary Development Fund:  Up to $1,500,000 per year of the Term to
develop film, television and digital media properties.  Deals must be made
within customary Employer parameters.  Single project cap of $375,000 in
television, $75,000 in digital media, and $375,000 in film.


B. TELEVISION PRODUCTION:


1. Guarantee:  $4,000,000 for each year of the Term, recoupable against all
executive producing fees earned during the Term.


2. Exclusivity: During the Term, the services of Executive as an executive
producer shall be exclusive to Employer in all forms of television development
and production, except as set forth in this paragraph. Notwithstanding the
foregoing, if Employer will not enter into a license agreement with a cable or
satellite television network on a project initiated by Executive, then subject
to case-by-case basis approval, Executive will have the right to render
non-interfering services on such project for a third party, provided however,
that Executive will provide for Employer to be included with a standard passive
deal if a project Employer has invested in goes forward without Employer.


3. Pilot and Series Services:   Non-exclusive but meaningful and continuing
executive producing services is required in connection with development and
production of pilots, series and other television programming. Executive shall
be locked for the life

A-1





--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[***]”.





of each production as the executive producer. Executive shall engage a full-time
TV executive (charged against overhead) for additional oversight of each
production.


4. Series Fixed Compensation: 


a. Scripted Pilots and Series:  (i) One hour: $[***]; and (ii) Half Hour:
$[***]. Series fees subject to 5% cumulative annual increases in subsequent
production years. Fees intended for US broadcast network primetime series. A
reduction of the executive producer fees shall be negotiated in good faith
(consistent with then-customary parameters for top-of-market non-writing
Executive Producer deals for such other outlets) for projects other than US
broadcast network primetime.


b. Alternative Pilots and Series:  [***]% of approved budget with a cap of
$[***] for network, reduced by all other Executive Producers (EPs) to $[***],
and $[***] for cable, reduced by all other EPs to $[***]. Series fees subject to
5% cumulative annual increases in subsequent production years.


c. Other Productions:  Fees to be negotiated in good faith.


5. Contingent Compensation: 


a. Defined Receipts (DR):  (i) Scripted Programs: [***]% of DR reduced on
a dollar for dollar basis by contingent compensation payable to third parties to
a hard floor of [***]% of DR.   (ii) Alternative Programs:  [***]% of DR reduced
on a dollar for dollar basis by all contingent compensation payable to third
parties to a hard floor of [***]% of DR.

Agency package commissions will be off the top.  Executive to have approval over
all third party participations, which shall not be unreasonably withheld.


b. Vesting:  1/3 on completion of actual services for pilot or first episode;
1/3 on completion of actual services for first season EP services and 1/3 upon
completion of actual services for second season EP services.


c. Definition:  DR definition will be no less favorable than any DR definition
of Employer for a term deal entered into or in effect during the three
years preceding the commencement of the Term.  Notwithstanding the foregoing,
the definition will have distribution fees no higher than [***]%, an overhead
fee of no higher than [***]%; a home video royalty of no less than [***]% with
[***] distribution fee on the royalty; and any other digital revenue will be
treated consistent with the then current top level definition at Employer.


d. Product Integration:  On alternative programming, [***]% of product
integration revenues will be included in Gross Receipts.



A-2





--------------------------------------------------------------------------------



e. Merchandising:  will be accounted for in a manner consistent with the
treatment and contractual language afforded to the top level deal offered by
Employer to any other producer.


f. Soundtrack: will be accounted for in a manner consistent with the treatment
and contractual language afforded to the top level deal offered by Employer to
any other producer. 


6. Third Party Penalties: Any series penalties paid by a third party network for
a project developed by Executive hereunder will be paid as follows: a) 100% to
Employer until recoupment of all third party direct development costs relating
to the project and b) the balance 50% to Executive and 50% to Employer.


7. Credits:


a. Executive Producer:  Executive and up to two additional persons in his
company to receive an executive producer credit in the same on screen location
as other executive producer credits, all subject to studio and network standard
approvals.


b. Production Credit:  Separate and single logo card credit in the end titles,
which may be still or moving, subject to then current policies.


8. Consultation/Controls:  Mutual creative controls.  Consultation on all key
business and distribution matters to the extent practicable.


9. Production Offices:  In addition to the overhead provisions, one office,
parking and assistant at the production offices for the applicable program.


10. Derivative Works:  Customary first class provisions with respect
to Executive’s first opportunity or passive participation in derivative
productions based on the original television program, subject to Studio’s
then-current top level provisions.


C. DIGITAL MEDIA:


During the Term, Employer shall have a first look at all concepts, properties or
business plans owned and controlled by Executive intended for digital
media/internet. In the event Employer accepts a digital media project or
business plan submitted by Executive, then the parties shall negotiate the terms
of the agreement (which may be a work for hire, co-production or equity
investment, as Executive shall determine) in good faith for a period of 30
days.  If the parties are unable to reach an agreement within said 30-day
period, Employer will submit in writing the final financial terms that Employer
is willing to accept.  If Executive is not willing to accept such financial
terms, Executive may set up the project with a third party, provided that
Executive shall not enter into an agreement on financial terms that are equal to
or less favorable

A-3





--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[***]”.





than the final offer by Employer, without first giving Employer an opportunity
to match.


D. NETWORK COMMITMENTS:


1. First Look:  Employer to have first look at all Executive/CBS
Studios television projects.  Executive must submit a minimum of three projects
per season for the series commitment.


2. Commitment: Employer shall order a minimum number of series from Executive
during the Term equal to the number of years in the Term (i.e., a minimum of 4
series, unless the option described in Section A.1 is exercised, in which case
the minimum increases to 6 series), provided that Employer is not required to
order at least one series per year of the Term. A series commitment may
be fulfilled by an order of no less than [***] episodes of a new series,
inclusive of pilot. If less than [***] episodes are produced, the penalty set
forth in Section D.3 below will be reduced by the executive producer fee paid
(or credited) for the number of episodes actually produced. Each series order
will be subject to the then current imputed license fee structure and shall be
on the most favorable terms / license fees / structure of any other deals
between CBS Studios and its profit participants during the Term.


3. Penalty:  If Executive has fulfilled the submission requirement, for each
series commitment not ordered to production by Employer during the Term,
Executive shall receive a payment of $[***], payable upon expiration of the
Term. The penalty payment shall not be a recoupable cost against any project set
up with a third party or against any project produced by Executive hereunder.


E. FILM PRODUCTION:


1. First Look: During the Term, Employer or CBS Films shall have a first look at
all properties owned and controlled by Executive and intended to be produced as
a theatrical motion picture. In the event Executive renders producing services
for a third party in connection with a motion picture which commences production
during the Term, Executive shall require the third party to pay Employer the sum
of $300,000 as overhead reimbursement.


2. Services:  Nonexclusive but meaningful and continuous producer services are
required during development, pre-production and continuing through completion of
principal photography; thereafter, such services will be non-exclusive (but
without material interference) through delivery of the picture. Executive shall
engage a full time film executive (charged against overhead) for additional
oversight of each production.


3. Fixed Producing Fee.  $[***] (which will be applicable against any FDAGR
(defined below))





A-4





--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[***]”.







4. Contingent Compensation:


a. [***]% of the “Adjusted Accountable Receipts” (i.e., subject to Section E.5
below, “Gross Receipts” remaining after deduction of “Third Party
Distribution/Servicing Fees”, “Distribution Costs”, “Negative Cost” and any
third-party contingent compensation payable prior to their being Adjusted
Accountable Receipts, including box office and awards bonuses) until CBE [***]%
(defined below);
b. Escalating to [***]% of “Adjusted Gross Receipts” at CBE [***]% (i.e.,
subject to Section E.5 below, the point at which “Standard Net Proceeds” are
first payable applying a [***]% distribution fee (unless an actual distribution
fee is charged by any unaffiliated sub-distributor in any particular territory
with respect to the Gross Receipts derived by such sub-distributor in such
territory, in which case such distribution fee shall be included for purposes of
such calculation));
c. Escalating to [***]% of Adjusted Gross Receipts at CBE [***]% (i.e., subject
to Section E.5 below, the point at which Standard Net Proceeds are first payable
applying a [***]% distribution fee (unless an actual distribution fee is charged
by any unaffiliated sub-distributor in any particular territory with respect to
the Gross Receipts derived by such sub-distributor in such territory, in which
case such distribution fee shall be included for purposes of such calculation));


d. Escalating to [***]% of Adjusted Gross Receipts at CBE [***]% (i.e., subject
to Section E.5 below, the point at which Standard Net Proceeds are first payable
applying a [***]% distribution fee (unless an actual distribution fee is charged
by any unaffiliated sub-distributor in any particular territory with respect to
the Gross Receipts derived by such sub-distributor in such territory, in which
case such distribution fee shall be included for purposes of such calculation));


e. Escalating to [***]% of Adjusted Gross Receipts after IABE, reduced by an
amount equal to the aggregate of all third party contingent compensation
(howsoever characterized) payable in connection with the picture from and after
IABE until Executive’s percentage is reduced to an amount equal to [***]% of
Adjusted Gross receipts from and after IABE; provided, however, that the dollar
amount of Executive’s percentage of Adjusted Gross Receipts shall never be less
than an amount equal to [***]% of Adjusted Accountable Receipts.


If CBS Films elects, in its sole discretion, to pay a first-dollar Adjusted
Gross Receipts participation to any other person (other than a financier and/or
distributor) engaged to render services in connection with the picture, then, in
lieu of the Contingent Compensation set forth above, Executive will be entitled
to receive [***]% of first-dollar Adjusted Gross Receipts until CBE [***]%;
escalating to [***]% of Adjusted Gross Receipts at CBE [***]%; escalating to
[***]% of Adjusted Gross Receipts at CBE [***]%; escalating to [***]% of
Adjusted Gross Receipts at CBE [***]%; and escalating to [***]% of Adjusted

A-5





--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[***]”.





Gross Receipts after IABE, reduced by an amount equal to the aggregate of all
third party contingent compensation (howsoever characterized) payable in
connection with the picture from and after IABE until Executive’s percentage is
reduced to an amount equal to [***]% of Adjusted Gross Receipts from and after
IABE (collectively, the “FDAGR”). For the avoidance of doubt, any FDAGR payment
to Executive is subject to deduction of an amount equal to the Fixed Producing
Fee. The FDAGR is subject to automatic reduction (on a pro-rata basis with other
FDAGR participants) to stay inside an all-inclusive cap of [***]% of FDAGR, and
there will be an over-budget penalty equal to [***]% of all such over-budget
amounts deducted from [***]% of the FDAGR participation otherwise payable until
such time as the over-budget amount is recouped by CBS Films. Executive will be
entitled to “recapture” such over-budget withheld amount out of an additional
participation equal to [***]% of Adjusted Gross Receipts after CBE [***]%.


The percentages of Adjusted Accountable Receipts and Adjusted Gross Receipts
above are consistent with CBS Films’ current general policy/practice for
converting an “A+ producer” first-dollar gross receipts back-end precedent. If
such general conversion policy/practice changes at CBS Films, then the parties
shall discuss in good faith any adjustment to the above-referenced percentages
of Adjusted Accountable Receipts and Adjusted Gross Receipts (any such agreed
adjustments will apply prospectively – i.e., to subsequently “greenlit” films).


5. Definition:  The definition of “Adjusted Accountable Receipts,” Adjusted
Gross Receipts,” “Standard Net Proceeds,” “CBE,” “IABE,” “Gross Receipts,”
“Third Party Distribution/Servicing Fees,” “Distribution Costs,” and “Negative
Cost,” as well as the over-budget penalty provision set forth in Section E.4
above, shall be no less favorable to Executive than any definition accorded to
third party producers, writers, directors or actors by CBS Films in the 3 years
preceding the commencement of the Term.  In calculating Adjusted Accountable
Receipts, the video royalty shall be [***]%; and all VOD, SVOD; AVOD; FVOD; EST
and other similar digital streaming shall be included in gross receipts at
[***]% of revenues. In calculating Adjusted Gross Receipts after each CBE
break-point, the video royalty will be [***]% (provided that the applicable CBE
break-point will be calculated using a [***]% royalty); and all VOD, SVOD; AVOD;
FVOD; EST and other similar digital streaming will be included in gross receipts
at [***]% of revenues (provided that the applicable CBE break-point will be
calculated using a [***]% royalty). In calculating any FDAGR, the video royalty
will be [***]% (as well as for purposes of calculating the applicable CBE
break-point); and all VOD, SVOD; AVOD; FVOD; EST and other similar digital
streaming will be included in gross receipts at [***]% of revenues (as well as
for purposes of calculating the applicable CBE break-point). The overhead fee to
CBS Films shall be no greater than [***]% and capped at no more than $[***] and
the Ad Overhead fee shall be no greater than [***]% and capped at no more than
$[***].



A-6





--------------------------------------------------------------------------------

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[***]”.





6. Ancillary Rights:


a. Music Publishing:  [***]% of net publishing receipts payable as a separate
pot. Net publishing receipts will be defined as gross receipts less a [***]%
administrative fee, direct costs (including payments to third parties), third
party participations and third party collection fees.


b. Soundtrack:  Separate royalty of [***]% of net soundtrack receipts. Net
soundtrack receipts will be defined as gross receipts received by CBS Films less
a [***]% administration fee, direct costs (including payments to third parties),
soundtrack royalties payable to all recording artists, record producers and
music supervisors, third party participations and third party collection fees.
Executive’s soundtrack royalty will be computed and defined in the same manner
as between CBS Films and the record company.


c. Merchandising: [***]% of net merchandising receipts payable as a separate
pot. Net merchandising receipts will be defined as gross receipts received by
CBS Films less a [***]% administration fee, direct costs (including payments to
third parties), third party participations and third party collection fees.
No sums received by CBS Films in connection with the exploitation of music
publishing, soundtrack recordings or merchandising will be included in the Gross
Receipts of the picture for purposes of computing Executive’s Contingent
Compensation above in Section E.4.


7. Credits:


a. Producer Credit:  Individual producer credit (may be shared only with
star/director/financier/distributor baggage), on a separate card (even if any
individual producer credit is accorded to baggage), on prints and in paid ads
issued by or under CBS Films’ direct control, in each case, in first position.
Executive can also designate 1 executive producer credit and 1 co-producer
credit.


b. Production Credit:  On screen (at the beginning of the picture), on a
separate card and in paid ads issued by or under CBS Films’ direct control above
or before the regular (i.e., not artwork) title, in each case, in first
position.
c. Logo Credit: 


i. Animated logo credit on screen in the main titles (at the beginning of the
picture if CBS Films’ animated logo credit is there, and otherwise at the end of
the picture; the order of all animated logos shall be determined by CBS Films
(i.e., it may appear after the logo(s) of any financiers and/or distributors,
but it must precede the logo of any other non-financing or non-distributing
production company entity). Notwithstanding the foregoing, with respect to
non-U.S. versions of the picture, if the addition of Executive’s animated logo

A-7





--------------------------------------------------------------------------------



causes there to be more than three (3) animated logos (inclusive of CBS Films’
and any other financiers’ and/or distributors’ logos, but not counting logos to
other production companies) on the picture, then CBS Films shall have the right
(to be exercised in good faith and consistent with CBS Films’ customary
practices for “A+ producers”) to remove Executive’s animated logo and replace it
with a static logo following the end titles of the picture. CBS Films is not
obligated to accord Executive an animated logo in any trailers, advertising
“spots” or other publicity or promotional materials, but must appear if any
third party logo appears (i.e., other than CBS Films’ logo).


ii. Executive will be accorded a “bug” logo in the billing block of paid ads
where CBS Films’ bug logo also appears.


iii. Executive’s animated logo will be the same length (or shorter at
Executive’s election) as the CBS Films’ animated logo and Executive’s “bug” logo
will be the same size as CBS Films’ “bug” logo.


8. Executive Cut.  Subject to customary conditions and picture specifications,
Executive will be entitled to one (1) cut and one (1) preview after the last
contractual cut of the director (unless the director has “final cut”), provided
that, at CBS Films’ election, Executive’s preview will be a “friends-and-family”
preview, rather than a “public” preview (CBS Films will make such election
following a discussion between Executive and the CEO of CBS Films about
Executive’s cut).


9. Approvals:  Mutual approval (with CBS Films having the tie-breaker at all
times) with respect to selection of screenwriter(s), the director, the final
screenplay, production budget, production and post-production schedules, key
locations, music, principal cast members, line producer, key crew (i.e., film
editor, director of photography, production designer, composer, costume designer
and casting director) and other key creative matters.  Executive will have
consultation on the initial theatrical advertising campaign and release pattern
of the Picture (i) in the U.S. and (ii) in any major foreign territory, solely
to the extent CBS Films has an approval or consultation right with respect
thereto (if CBS Films only has a consultation right in a major foreign
territory, such right will be shared with Executive; and if CBS Films has
neither an approval nor consultation right in a major foreign territory, then it
will ask the applicable sub-distributor to provide Executive the aforementioned
consultation right, provided that CBS Films does not guarantee any such
consultation right), but CBS Films’ decision shall be final and binding at all
times.


10. Progress to Production/Turnaround and Derivative Works. No less favorable
terms than those accorded to any other producer or director by CBS Films.


In the event Employer terminates the Producer Period under circumstances
described in paragraph 12(i)(iii) of the Employment Agreement, Executive shall
be entitled to receive his overhead reimbursement, television guaranteed
compensation and network penalty

A-8





--------------------------------------------------------------------------------



payments for the duration of the Term of this production agreement, subject to
the existing provisions of paragraphs 12(j) and (k).



A-9



